Case 1:16-cv-00175-REB-SKC Document 217 Filed 02/26/20 USDC Colorado Page 1 of 17




                               IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLORADO

      Civil Action No. 1:16-cv-00175-REB-CBS

      DEBORAH TROUDT, et al.,

                 Plaintiffs,
      v.

      ORACLE CORPORATION, et al.,

                 Defendants.


              JOINT MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
                                  SETTLEMENT


       Plaintiffs brought this action alleging that Oracle Corporation, the Oracle

   Corporation 401(k) Committee and other individually named defendants breached their

   fiduciary duties under the Employee Retirement Income Security Act of 1974 (ERISA)

   by causing the Oracle Corporation 401(k) Savings and Investment Plan (Plan) to pay

   unreasonable recordkeeping and administrative expenses, and retain imprudent

   investment options. Only after approximately four years of litigation, and on the eve of

   trial, were the parties able to reach a settlement to resolve this action. The settlement

   provides significant benefits to thousands of current and former participants in the Plan.

   In light of the litigation risks further prosecution of this action would inevitably entail, the

   parties request that the Court: (1) preliminarily approve the proposed settlement; (2)

   approve the proposed form and method of notice to the class; and (3) schedule a

   hearing at which the Court will consider final approval of the settlement.




                                                  1
Case 1:16-cv-00175-REB-SKC Document 217 Filed 02/26/20 USDC Colorado Page 2 of 17




                                        BACKGROUND

      I.    Pre-filing investigation.

      Starting in the first half of 2015, Class Counsel began their extensive investigation of

   potential claims and legal theories in this action. Relying on their experience as the

   preeminent firm in ERISA 401(k) litigation, they investigated and analyzed the Plan’s

   recordkeeping and administrative fees and the investment performance and fees of the

   investment options offered to Plan participants. Through the course of their

   investigation, they reviewed and analyzed the Plan’s Form 5500s, filings with the

   Securities and Exchange Commission, and other Plan-related documents obtained from

   the named plaintiffs. In addition, Class Counsel, on behalf of one of the named plaintiffs,

   requested documents from the Plan administrator in accordance with 29 U.S.C. §1024

   related to the operation and administration of the Plan. In response, the Plan

   administrator produced the Plan document, trust agreement and amendments, and

   summary plan descriptions, among other documents. Class Counsel reviewed and

   analyzed this production, which assisted them during their investigation and their

   subsequent preparation of the complaint.

      II.   Claims and procedural history.

      On January 22, 2016, Plaintiffs filed this action. [#1]. They alleged that Defendants

   breached their fiduciary duties and committed prohibited transactions by causing the

   Plan to pay unreasonable recordkeeping and administrative fees to the Plan’s

   recordkeeper, and breached their duties by selecting and/or retaining three imprudent

   investment options in the Plan: the Artisan Small Cap Value Fund (Artisan Fund), the


                                                2
Case 1:16-cv-00175-REB-SKC Document 217 Filed 02/26/20 USDC Colorado Page 3 of 17




   TCM Small-Mid Cap Growth Fund (TCM Fund), and the PIMCO Inflation Response

   Multi-Asset Fund (PIMCO Fund). Id. ¶¶81–91, 99–103. Plaintiffs also alleged that

   Oracle Corporation failed to monitor the performance of the other plan fiduciaries. Id.

   ¶¶92–98.

      Plaintiffs later amended their complaint to add as defendants the individual

   Committee members. [#84].

      After the filing of the complaint, Defendants filed a motion to dismiss [#36]. While the

   motion to dismiss was pending, the parties engaged in initial document and

   electronically stored information (ESI) discovery. [#70] at 9–10. During this process,

   they negotiated a protective order governing the treatment of confidential information

   [#54], and a stipulation governing the production of hard copy documents and ESI [#50].

   They also negotiated the scope of Defendants’ document production in response to

   Plaintiffs’ document requests, which included search terms and key custodians.

      On March 22, 2017, the Court denied Defendants’ motion to dismiss after substantial

   briefing in opposition to Defendants’ motion. [#67]. Plaintiffs then engaged in further

   merits discovery by obtaining additional responsive documents from Defendants, as

   well as those from two third parties (Fidelity and Mercer Investments). [#108] ¶¶3–4, 10.

   They deposed nine current or former Oracle employees (10 depositions total), the

   Plan’s former outside counsel, and two third party service providers. [#112] ¶¶6–12.

   Many of these depositions lasted the full seven hours permitted by the Federal Rules.

   Following the close of fact discovery, the parties then engaged in expert discovery.

   Each party disclosed two expert witnesses, who prepared lengthy expert reports. One of


                                                3
Case 1:16-cv-00175-REB-SKC Document 217 Filed 02/26/20 USDC Colorado Page 4 of 17




   Plaintiffs’ experts was deposed prior to summary judgment briefing, [#121], while two

   others were deposed following the Court’s summary judgment order.

      On June 30, 2017, Plaintiffs moved for and briefed class certification. [#104]. On

   January 30, 2018, the Court granted Plaintiffs’ motion in part certifying the following

   classes:

      (1) Excessive Fee Class: All participants and beneficiaries of the Oracle
      Corporation 401(k) Savings and Investment Plan from January 1, 2009, through the
      date of judgment, excluding defendants.

      (2) Imprudent Investment Class A (Artisan Fund): All Plan participants and
      beneficiaries, excluding defendants, who invested in the Artisan Fund between
      January 1, 2009, and June 22, 2015, and whose investment in the Fund
      underperformed relative to the Russell 2000 Index.

      (3) Imprudent Investment Class B (TCM Fund): All Plan participants and
      beneficiaries, excluding defendants, who invested in the TCM Fund between
      January 1, 2009, and April 8, 2013, and whose investment in the Fund
      underperformed the Russell 2500 Growth Index.

   [#119] at 17–18. The Court appointed the named plaintiffs as Class Representatives

   and Schlichter, Bogard & Denton LLP as Class Counsel. Id. at 7, 18.

      On April 16, 2018, Defendants filed their motion for summary judgment. [#134].

   Summary judgment was fully briefed on June 12, 2018. [#164]. The summary judgment

   record was extensive. It consisted of well over 3,500 pages of declarations, exhibits,

   deposition testimony, and expert reports. On March 1, 2019, the Court granted in part

   and denied in part Defendants’ motion. [#179]. The Court dismissed Counts I and IV

   pertaining to Plaintiffs’ claims of unreasonable recordkeeping and administrative

   expenses, and Counts II and III insofar as they are based on the PIMCO Fund and the

   decision to include the TCM Fund in the Plan. Id. at 29–30. Because Counts I and IV


                                                4
Case 1:16-cv-00175-REB-SKC Document 217 Filed 02/26/20 USDC Colorado Page 5 of 17




   were dismissed, the Court vacated the Excessive Fee Class. Id. at 31. The Court also

   modified the start of the class period for the Imprudent Investment Classes from

   January 1, 2009 to January 22, 2010. Id.

      Following the deposition of Plaintiffs’ expert witness in June 2019, Defendants

   sought leave to file a second motion for summary judgment and filed a motion to

   exclude Plaintiffs’ expert witness who would appear at trial. [#185], [#190]. Both motions

   were denied. [#192], [#198].

      The trial was scheduled for 10 days to commence on December 2, 2019. [#181].

   (The start of trial was later continued to December 3, 2019. [#210].) The parties

   completed all pre-trial filings, including the Proposed Final Pretrial Order [#199], lengthy

   Proposed Findings of Fact and Conclusions of Law [#204], [#207], deposition

   designations and objections [#197], [#203], Trial Briefs [#205], [#208], and a joint exhibit

   list consisting of 290 exhibits. The Final Trial Preparation Conference was held on

   November 13, 2019. [#201].

      In anticipation of the commencement of trial, the parties began settlement

   negotiations. For well over one month, the parties discussed the possibility of settlement

   through numerous telephone calls and written correspondence. Only on December 3,

   2019, the morning of the first day of trial, were the parties able to reach an agreement in

   principle on both monetary and non-monetary relief. [#211]. However, over the next two-

   plus months, the parties continued discussions without final agreement on the scope of

   the non-monetary relief. Ultimately, on February 26, 2020, the parties reached an

   agreement on all terms.


                                                5
Case 1:16-cv-00175-REB-SKC Document 217 Filed 02/26/20 USDC Colorado Page 6 of 17




      III.   The terms of the settlement.

      The terms of the settlement are set forth in the settlement agreement dated

   February 26, 2020 attached hereto as Exhibit A to the Declaration of Jerome J.

   Schlichter.

             A.   Monetary relief.

      Defendants, or an entity acting on their behalf, will deposit $12,000,000 in an

   interest-bearing settlement account (the Gross Settlement Fund). The Gross Settlement

   Fund will be used to pay amounts to class members, as well as Class Counsel’s

   attorneys’ fees and costs, administrative expenses of the settlement, and Class

   representatives’ compensation if awarded by the Court.

      The administrative expenses refer to those incurred in the administration of the

   settlement. They include those paid to the settlement administrator to provide notice to

   class members and distribute the settlement proceeds to class members, as well as

   those paid to the independent fiduciary charged with determining whether to approve

   and authorize the settlement. Class Counsel requested multiple proposals from

   candidates to provide these services. The parties selected Analytics Consulting LLC to

   serve as settlement administrator, and Gallagher Fiduciary Advisors, LLC to serve as

   the independent fiduciary.

             B.   Non-monetary relief.

      In addition to the monetary component of the settlement, for a period of three years,

   Defendants agree to instruct the Plan’s recordkeeper in writing that in performing

   previously agreed upon recordkeeping services with respect to the Plan, it must not


                                               6
Case 1:16-cv-00175-REB-SKC Document 217 Filed 02/26/20 USDC Colorado Page 7 of 17




   solicit current Plan participants for the purpose of cross-selling proprietary non-Plan

   products and services, including, but not limited to, Individual Retirement Accounts

   (IRAs), non-Plan managed account services, life or disability insurance, investment

   products, and wealth management services, unless in response to a request or

   expressed need by the Plan participant. In the event Defendants enter into a new

   recordkeeping agreement with the existing recordkeeper or a new recordkeeper during

   the three year settlement period, Defendants agree that any resulting contract shall

   include a provision similarly restricting the recordkeeper from soliciting current Plan

   participants for the purpose of cross-selling proprietary non-Plan products and services.

   This non-monetary provision provides substantial value to current and future

   participants by ensuring that the Plan’s recordkeeper does not improperly benefit from

   the sale of retail financial products and services to the detriment of Plan participants.

                                          ARGUMENT

      The law favors and encourages settlements, especially in complex actions. See

   Amoco Prod. Co. v. Fed. Power Comm’n, 465 F.2d 1350, 1354 (10th Cir. 1972); Big O

   Tires, Inc. v. Bigfoot 4x4, Inc., 167 F.Supp.2d 1216, 1229 (D. Colo. 2001). At the

   preliminary approval stage, a court “makes a preliminary determination on the fairness,

   reasonableness, and adequacy of the settlement terms.” Rhodes v. Olson Assocs.,

   P.C., 308 F.R.D. 664, 666 (D. Colo. 2015). The purpose at this stage is for the Court “to

   determine whether notice of the proposed settlement should be sent to the class, not to

   make a final determination of the settlement’s fairness.” Rhodes, 308 F.R.D. at 666

   (quoting Newberg on Class Actions, § 13:13 (5th ed.)); Walter v. Level 3 Commc’ns,


                                                7
Case 1:16-cv-00175-REB-SKC Document 217 Filed 02/26/20 USDC Colorado Page 8 of 17




   Inc., No. 09-658-REB, 2011 WL 13220491, at *1 (D. Colo. Dec. 14, 2011).

      I.    The settlement is fair, reasonable and adequate.

      In order to determine whether a proposed settlement is fair, reasonable, and

   adequate, courts consider the following factors:

           (1) whether the proposed settlement was fairly and honestly negotiated; (2)
           whether serious questions of law and fact exist, placing the ultimate outcome of
           the litigation in doubt; (3) whether the value of an immediate recovery outweighs
           the mere possibility of future relief after protracted and expensive litigation; and
           (4) the judgment of the parties that the settlement is fair and reasonable.

   Rutter & Wilbanks Corp. v. Shell Oil Co., 314 F.3d 1180, 1188 (10th Cir. 2002). The

   settlement satisfies each factor.

            A.    The settlement was the product of a fair and honest negotiation.

      When a “settlement resulted from arm’s length negotiations between experienced

   counsel after significant discovery had occurred, the Court may presume the settlement

   to be fair, adequate, and reasonable.” Lucas v. Kmart Corp., 234 F.R.D. 688, 693 (D.

   Colo. 2006). As the procedural history of this case demonstrates, the parties vigorously

   represented their respective clients. They completed extensive fact and expert

   discovery, and engaged in substantial motion practice at all stages. There was no

   collusion. See Aragon v. Clear Water Prods. LLC, No. 15-2821-PAB, 2018 WL

   6620724, at *3 (D. Colo. Dec. 18, 2018) (“no evidence of collusion” where case had

   been “pending for nearly three years, during which time the parties have briefed several

   motions and engaged in formal discovery, including written discovery and depositions”).

   Further, the settlement was negotiated by experienced ERISA counsel. Given the

   circumstances, the Court should grant considerable deference to counsels’ judgment as


                                                 8
Case 1:16-cv-00175-REB-SKC Document 217 Filed 02/26/20 USDC Colorado Page 9 of 17




   to the “merits, fairness, and reasonableness of the settlement.” Rhodes, 208 F.R.D. at

   667; Marcus v. Kan. Dep’t of Revenue, 209 F.Supp.2d 1179, 1183 (D. Kan. 2002)

   (“Counsels’ judgment as to the fairness of the agreement is entitled to considerable

   weight”).

           B.    Serious questions of law and fact placed the outcome of litigation in
                 doubt.

      As to the merits of Plaintiffs’ claims, serious questions of fact and law exist that could

   significantly impact this case if it were litigated through judgment. The parties’

   respective Findings of Fact and Conclusions of Law illustrate these questions. Compare

   [#204] with [#207]. Defendants strongly contested Plaintiffs’ claims that Defendants

   acted imprudently when they retained the Artisan and TCM Funds, or otherwise had a

   flawed fiduciary decision-making process. They vigorously challenged the testimony of

   Plaintiffs’ expert witness who opined that a prudent fiduciary would have removed the

   Artisan and TCM Funds in favor of Vanguard index fund alternatives. See, e.g., [#207]

   at 77–84, 103–07, 111–17, 120–25. Defendants also relied on several affirmative

   defenses, including the safe harbor under ERISA §404(c) and asserted Plaintiffs’ claims

   were time-barred. Id.at 84–88, 132–136. Given the “real prospect that plaintiffs would

   not have obtained any recovery had the case proceeded to trial”, Aragon, 2018 WL

   6620724, at *3, this factor weighs in favor of approving the settlement.

           C.    The value of the immediate recovery outweighs the mere possibility
                 of future relief after years of protracted and expensive litigation.

      This action has been pending since January 2016. There was no guarantee of

   recovery for the class members. “By contrast, the proposed settlement agreement


                                                 9
Case 1:16-cv-00175-REB-SKC Document 217 Filed 02/26/20 USDC Colorado Page 10 of 17




    provides the class with substantial, guaranteed relief.” Lucas, 234 F.R.D. at 694. Class

    members will be “better off receiving compensation now as opposed to being

    compensated, if at all, several years down the line”. McNeely v. Nat’l Mobile Health

    Care, LLC, No. 07-933, 2008 WL 4816510, at *13 (W.D. Okla. Oct. 27, 2008). They also

    will be able to invest their proceeds immediately in a tax-deferred vehicle, which adds

    even more value. Kruger v. Novant Health, Inc., No. 14-208, 2016 WL 6769066, at *5

    (M.D. N.C. Sep. 29, 2016). The Investment Company Institute estimates that the benefit

    of the present value of tax deferral for 20 years is an additional 18.6%.1

         Even if Plaintiffs prevailed at trial, further delay in recovery and additional expenses

    would be incurred through years of appeal. This has been the experience of Class

    Counsel. For instance, in Tussey v. ABB Inc., Class Counsel tried the first full trial of

    any 401(k) excessive fee case in January 2010, which resulted in a favorable judgment

    in March 2012. No. 06-4305, 2012 WL 1113291 (W.D. Mo. Mar. 31, 2012). At the time

    of the judgment, the case had been pending for over five years. After two separate

    appeals to the Eighth Circuit Court of Appeals and multiple remands to the district court,

    after more than twelve years of litigation, the parties finally reached a settlement on

    March 28, 2019. Tussey, [#859].

              D.   The parties believe the settlement is fair and reasonable.

         It is Class Counsel’s opinion that the settlement is fair and reasonable. Schlichter

    Decl. ¶2. “Counsels’ judgment as to the fairness of the agreement is entitled to


     1
        Peter Brady, Marginal Tax Rates and the Benefits of Tax Deferral, Investment
      Company Institute, Sept. 17, 2013, available at
    http://www.ici.org/viewpoints/view_13_marginal_tax_and_deferral.
                                                  10
Case 1:16-cv-00175-REB-SKC Document 217 Filed 02/26/20 USDC Colorado Page 11 of 17




    considerable weight.” Aragon, 2018 WL 6620724, at *3 (citation omitted). Here, Class

    Counsel is highly experienced in ERISA class action litigation involving 401(k) plans. In

    fact, they “pioneer[ed]” this area of litigation. Abbott v. Lockheed Martin Corp., No. 06-

    701, 2015 WL 4398475, at *1 (S.D. Ill. July 17, 2015). They are regarded as “experts in

    ERISA litigation”. Tussey v. ABB, Inc., No. 06-4305, 2012 WL 5386033, at *3 (W.D. Mo.

    Nov. 2, 2012), vacated on other grounds, 746 F.3d 327 (8th Cir. 2014); Bell v. Pension

    Comm. of ATH Holding Co., LLC, No. 15-2062, 2019 WL 4193376, at *2 (S.D. Ind.

    Sept. 4, 2019) (“Class Counsel are ‘experts in ERISA litigation’ with extraordinary skill

    and determination required to litigate these complex cases”) (citation omitted).

       Recently, Schlichter, Bogard & Denton was regarded as “Class Counsel of the

    highest caliber.” Kelly v. Johns Hopkins Univ., No. 16-2835, 2020 WL 434473, at *4 (D.

    Md. Jan. 28, 2020). Their work stands as an example of a firm “acting as a private

    attorney general, risking breathtaking amounts of time and money” in securing historic

    results for employees and retirees. Nolte v. Cigna Corp., No. 07-2046, 2013 WL

    12242015, at *3 (C.D. Ill. Oct. 15, 2013). This Court also specifically recognized Class

    Counsel’s “extensive experience in the relevant area of law” based on their work on

    behalf of 401(k) participants, and found that counsel was “amply qualified to act as

    counsel for the class”. [#119] at 17.

       II.   Preliminary statement as to Class Counsel’s forthcoming request for
             attorneys’ fees, reimbursement of costs, and case contribution awards to
             the named plaintiffs.

       Class Counsel will request attorneys’ fees in an amount not to exceed one-third of

    the gross settlement amount, or $4,000,000, as well as reimbursement for costs


                                                11
Case 1:16-cv-00175-REB-SKC Document 217 Filed 02/26/20 USDC Colorado Page 12 of 17




    incurred of no more than $475,000. (For preliminary approval, the Court need not

    determine the reasonableness of any forthcoming attorneys’ fee request at this time.)

    Under the common fund doctrine, Class Counsel is entitled to a reasonable fee award

    from the common fund obtained for the benefit of the class. Fed. R. Civ. P. 23(h);

    Boeing Co. v. VanGemert, 444 U.S. 472, 478 (1980). Under Tenth Circuit law, the

    preference in these cases is to award attorneys’ fees based on the percentage of the

    common fund created. Gottlieb v. Bany, 43 F.3d 474, 482 (10th Cir.1994).

       A one-third fee is consistent with the market rate in settlements for this complex area

    of law, particularly in ERISA class actions handled by Class Counsel. E.g., Tussey v.

    ABB, Inc., No. 06-4305, 2019 WL 3859763, at *4 (W.D. Mo. Aug. 16, 2019); Kelly, 2020

    WL 434473, at *4; Waldbuesser v. Northrop Grumman Corp., No. 06-6213, 2017 WL

    9614818, at *6 (C.D. Cal. Oct. 24, 2017); Bell, 2019 WL 4193376, at *3 (collecting

    cases); Cassell v. Vanderbilt Univ., No. 16-2086, [#174] (M.D. Tenn. Oct. 22, 2019);

    Clark v. Duke Univ., No. 16-1044, 2019 WL 2579201, at *3 (M.D.N.C. June 24, 2019);

    Sims v. BB&T Corp., No. 15-1705, 2019 WL 1993519, at *2 (M.D. N.C. May 6, 2019);

    Ramsey v. Philips N.A., No. 18-1099, [#27] (S.D. Ill. Oct. 15, 2018); Gordan v. Mass.

    Mut. Life Ins. Co., No. 13-30184, 2016 WL 11272044, at *1–3 (D. Mass. Nov. 3, 2016);

    Krueger v. Ameriprise Fin., Inc., No. 11-2781, 2015 WL 4246879, at *2 (D. Minn. July

    13, 2015); Kruger, 2016 WL 6769066, at *2; Nolte, 2013 WL 12242015, at *2; Abbott,

    2015 WL 4398475, at *2; Beesley v. Int'l Paper Co., No. 06-703, 2014 WL 375432, at *2




                                               12
Case 1:16-cv-00175-REB-SKC Document 217 Filed 02/26/20 USDC Colorado Page 13 of 17




    (S.D. Ill. Jan. 31, 2014).2

         Class Counsel also intends to request no more than $25,000 for each named

    plaintiff as a case contribution award to compensate them for their ongoing participation

    in this case and the risk they assumed in bringing this action. Although the Court need

    not address the reasonableness of this forthcoming request at this time, this amount is

    consistent with awards in similar 401(k) class action settlements. See, e.g., Beesley,

    2014 WL 375432, at *4 (awarding $25,000 each to six surviving named plaintiffs);

    Krueger, 2015 WL 4246879, at *3 (awarding $25,000 each to five named plaintiffs);

    Abbott, 2015 WL 4398475, at *4 (awarding $25,000 each to six named plaintiffs

    involved throughout suit); Tussey, 2019 WL 3859763, at *4 (awarding $25,000 to three

    named plaintiffs); Nolte, 2013 WL 12242015, at *3 (awarding $25,000 to each of the five

    named plaintiffs).

         III.   The Court should approve the proposed notice plan.

         Due process and Fed. R. Civ. P. 23(e) require that notice to class members must be

    “reasonably calculated, under all the circumstances, to apprise interested parties of the

    pendency of the action and afford them an opportunity to present their objections.”

    Mullane v. Central Hanover Bank and Trust Co., 339 U.S. 306, 314 (1950). “Individual

    notice must be provided to those class members who are identifiable through


     2
       A one-third fee also is consistent with attorney fee awards in the Tenth Circuit.
    Shaulis v. Falcon Subsidiary LLC, No. 18-293-CMA, 2018 WL 4620388, at *2 (D. Colo.
    Sept. 26, 2018) (one-third fee); Thompson v. Qwest Corp., No. 17-1745-WJM, 2018 WL
    2183988, at *3 (D. Colo. May 11, 2018) (same); Davis v. Crilly, 292 F.Supp.3d 1167,
    1174 (D. Colo. 2018) (37% fee of common fund); Whittington v. Taco Bell of Am., Inc.,
    No. 10-1884-KMT, 2013 WL 6022972, at *6 (D. Colo. Nov. 13, 2013) (39% fee of
    common fund).
                                               13
Case 1:16-cv-00175-REB-SKC Document 217 Filed 02/26/20 USDC Colorado Page 14 of 17




    reasonable effort.” Eisen v. Carlisle and Jacquelin, 417 U.S. 156, 175 (1974). Only the

    “best notice that is practicable under the circumstances” is required. Fed. R. Civ. P.

    23(c)(2)(B). Notice may be sent by “United States mail, electronic means, or other

    appropriate means.” Fed. R. Civ. P. 23(c)(2)(B).

       The proposed form and method of notice satisfy all due process considerations and

    meet the requirements of Rule 23(e)(1) because they are reasonably calculated to

    effect actual notice on class members. (The proposed notices are attached as Exhibits

    3 and 4 to the settlement agreement (Exhibit A).) The notice will fully apprise class

    members of the existence of the lawsuit, the proposed settlement, and the information

    they need to make informed decisions about their rights, including: (i) the terms and

    operation of the settlement; (ii) the nature and extent of the release; (iii) the maximum

    attorneys’ fees and costs that will be sought; (iv) the procedure and timing for objecting

    to the settlement and the right of parties to seek limited discovery from objectors; (v) the

    date and place of the fairness hearing; and (vi) the website on which the full settlement

    documents and any modifications thereto will be posted.

       The notice plan consists of multiple components designed to reach class members.

    First, the notice will be sent by electronic email to all class members who have a current

    email address known by Oracle Corporation and/or the Plan’s recordkeeper and by first-

    class mail to the current or last known address of all class members for whom there is

    no current email address shortly after entry of the order preliminarily approving the

    settlement. In addition to the notice, Plaintiffs’ counsel will develop a dedicated website

    solely for the settlement, and a link to that website will appear on Plaintiffs’ counsel’s


                                                 14
Case 1:16-cv-00175-REB-SKC Document 217 Filed 02/26/20 USDC Colorado Page 15 of 17




    website [www.uselaws.com]. The notice plan also includes a follow-up requirement for

    the settlement administrator to take additional action to reach those class members

    whose notice letters are returned as undeliverable. Thus, the form of notice and

    proposed procedures for notice satisfy the requirements of due process and the Court

    should approve the notice plan as adequate.

                                        CONCLUSION

       The Court should grant preliminary approval of the class action settlement.




                                               15
Case 1:16-cv-00175-REB-SKC Document 217 Filed 02/26/20 USDC Colorado Page 16 of 17




    Dated: February 26, 2020                Respectfully Submitted,

    by: /s/ Jerome J. Schlichter            by: /s/Christopher J. Boran
    Jerome J. Schlichter                    Christopher J. Boran
    Michael A. Wolff                        Matthew A. Russell
    Kurt C. Struckhoff                      MORGAN, LEWIS & BOCKIUS LLP
    SCHLICHTER BOGARD AND DENTON,           77 W. Wacker Dr., Fifth Floor
    LLP                                     Chicago, IL 60601
    100 South 4th Street, Suite 1200        Phone: (312) 324-1000
    St. Louis, MO 63102                     Fax:    (312) 324-1001
    Phone: (314) 621-6115                   christopher.boran@morganlewis.com
    Fax:      (314) 621-5934                matthew.russell@morganlewis.com
    jschlichter@uselaws.com
    mwolff@uselaws.com                      Brian T. Ortelere
    kstruckhoff@uselaws.com                 Jeremy P. Blumenfeld
                                            MORGAN, LEWIS & BOCKIUS LLP
    Attorneys for Plaintiffs                1701 Market Street
                                            Philadelphia, PA 19103-2921
                                            Phone: (215) 963-5150
                                            Fax:      (215) 963-5000
                                            jeremy.blumenfeld@morganlewis.com
                                            brian.ortelere@morganlewis.com

                                            William C. Berger
                                            Sarah M. Stettner
                                            BROWNSTEIN HYATT FARBER
                                            SCHRECK, LLP
                                            410 Seventeenth Street, Suite 2200
                                            Denver, CO 80202
                                            Phone: (303) 223-1100
                                            Fax: (303) 223-1111
                                            bberger@bhfs.com
                                            sstettner@bhfs.com

                                            Attorneys for Defendants




                                       16
Case 1:16-cv-00175-REB-SKC Document 217 Filed 02/26/20 USDC Colorado Page 17 of 17




                                  CERTIFICATE OF SERVICE

       I hereby certify that on February 26, 2020, a copy of the foregoing was filed

    electronically using the Court’s CM/ECF system, which will provide notice of the filing to

    all counsel of record.

                                                     /s/ Jerome J. Schlichter




                                                17
